DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.

Response to Arguments
 	The previously issued claim objection is withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1-3, 7-14 in the reply filed on August 12, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Non-elected claims 15-20, previously withdrawn without traverse, have been cancelled by the Examiner.

Non-Elected Withdrawn Claims Cancelled/Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  
(Claims 15-20: Cancelled)
Accordingly, claims 15-20 have been cancelled by the Examiner.  See MPEP 1302.04.

Allowable Subject Matter
 	Claims #1-3 and 7-14 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a gate electrode coupled to the channel of each of the plurality of cells in the first row and the second row” (claim 1), and “wherein the stack comprises a gate electrode comprising an indivisible body extending between each body of the second plurality of cells and coupled to a channel of each of the first plurality of cells as a second address line” (claim 9).
 	As to claim 1, Beigel et al. (U.S. Patent No. 10,297,290 B1), hereafter “Beigel”, teaches a generally similar memory structure.  See
 	As to claim 9, Applicant’s arguments regarding Chen et al. (U.S. Patent Publication No. 2012/0153371 A1) are persuasive.  Similarly as to claim 1, Beigel fails to teach the gate electrode coupled to a channel of each of the first plurality of cells as a second address line.   Furthermore, Beigel’s gate electrode 512B does not comprise an indivisible body extending between each body of the second plurality of cells.  No other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829